EXHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated August 2, 2018, by and
between Secure Hosting LLC, a Florida limited liability company (“Seller”) and
Integrated Ventures, Inc., a Nevada corporation (“Buyer”). The Seller and Buyer
are sometimes referred to herein as the “Parties” and each as a “Party.”

 

R E C I T A L S:

 

WHEREAS, Seller is in the business of cryptocurrency mining; and

 

WHEREAS, Seller owns the Acquired Assets (as hereinafter defined); and

 

WHEREAS, Seller desires to sell and convey to Buyer and Buyer wishes to acquire,
all of the Acquired Assets on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties agree as follows:

 

A G R E E M E N T:

 

SECTION 1

DEFINITIONS

 

1.1 Terms Defined in this Section. The following terms, as used in this
Agreement, have the meanings set forth in this Section:

 

“Action” means, for any Person, any action, counterclaim, suit, litigation,
arbitration, governmental investigation or other legal, administrative or Tax
proceeding, or Judgment, claim, or complaint by or against such Person and any
rule-making proceedings.

 

“Affiliate” of a Person means any Person, which directly or indirectly controls,
is controlled by or is under common control with, such Person. The term
“control” (including, with correlative meaning, the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Ancillary Agreement” means each of any agreement or instrument entered into in
writing by the Parties as required or contemplated by this Agreement.

 

“Acquired Assets” means all Assets listed on Schedule A.

 

“Books and Records” means all of the written and electronic books and records,
including without limitation the service history and payment records, of Seller
related to the Acquired Assets.

 

“Business” means the cryptocurrency mining business conducted by Seller.

 

“Business Day” means any day of the year on which banks are not required or
authorized to be closed in the State of Florida.

 

  - 1 -

   



 

“Closing” means the consummation of transactions contemplated by this Agreement,
including the assignment, transfer, conveyance and delivery of the Acquired
Assets and the Purchase Consideration as contemplated hereunder.

 

“Closing Date” means the date hereof.

 

“Closing Place” means the offices of Buyer’s counsel in Miami, Florida, or such
other location agreed upon by the Parties.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Consents” means the consents, permits or approvals of Government Authorities or
other third parties (including members of Seller) required by Seller to transfer
the Acquired Assets to Buyer or otherwise for Seller to consummate the
transactions contemplated hereby.

 

“Contracts” means all agreements in existence as of the Closing Date that relate
to the Acquired Assets, written or oral.

 

“Enforceability Exceptions” means the exceptions or limitations to the
enforceability of contracts under bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by the
application of general principles of equity.

 

“GAAP” means United States generally accepted accounting principles as currently
in effect.

 

“Governmental Authority” means any court or any federal, state, county, local or
foreign governmental, legislative or regulatory body, agency, department,
authority, instrumentality or other subdivision thereof.

 

“Governmental Authorization” means any approval, consent, ratification, waiver,
license, permit, registration or other authorization issued, granted, given or
otherwise made available by or under the authority of any Governmental Authority
or pursuant to applicable law, including without limitation, any bond,
certificate of authority, certificate of need, accreditation, qualification,
variance or privilege related to an Acquired Asset or the Business.

 

“Indemnifying Party” means the Seller pursuant to Section 8.2 or the Purchaser
pursuant to Section 8.3, as the case may be.

 

“Intellectual Property” means all Copyrights, Patent Rights, Trademarks and
Trade Secrets, licenses, domain names, processes, procedures and Software, and
other intellectual property rights owned, licensed or otherwise held by Seller
and used or useful by Seller in connection with the Acquired Assets.

 

“I-Venture Common Stock” means the common stock of Buyer, par value $0.001 per
share.

 

“I-Venture Preferred Shares” means 38,019 validly issued, fully paid and
nonassessable, restricted shares of Series B Convertible Preferred Stock of the
Company.

 

“Judgment” means any judgment, writ, order, injunction, determination, award or
decree of or by any court, judge, justice or magistrate, including any
bankruptcy court or judge, and any order of or by a Governmental Authority.

 

“Key Representations” mean Sections 3.3, 3.4, 3.6, 3.7, 3.8, 3.9, 3.10, 3.11,
3.14, 3.15, and 3.18,.

 

  - 2 -

   



 

“Legal Requirement” means any statute, ordinance, code, law, rule, regulation,
permit or permit condition, Judgment, or other requirement, standard, policy or
procedure enacted, adopted or applied by any Governmental Authority.

 

“Liabilities” means claims, obligations, commitments or liabilities of a Person
of any nature, absolute, accrued, contingent or otherwise, under a Contract or
otherwise, known or unknown, whether matured or unmatured, and whether or not
required to be disclosed on a balance sheet prepared in accordance with GAAP,
related to the Acquired Assets.

 

“Licenses” means the licenses, permits, franchises, registrations,
authorizations, consents or approvals issued by any other Governmental Authority
to Seller with respect to the operation of the Acquired Assets.

 

“Lien” means any lien, pledge, charge, easement, security interest, mortgage,
deed of trust, right-of-way or other encumbrance.

 

“Material Adverse Effect” means any event, circumstance or condition that,
individually or when aggregated with all other similar events, circumstances or
conditions, (a) would reasonably be expected to have a material adverse effect
on the property, operations or condition of the Acquired Assets; or (b) prevents
or materially delays or impairs the ability of a Party to perform any obligation
under the Transaction Documents in a timely manner or consummate the
transactions contemplated thereunder; provided, however, that none of the
following, either alone or in combination, will constitute, or be considered in
determining whether there has been, a Material Adverse Effect: any event,
change, circumstance, effect or other matter resulting from (i) any outbreak or
escalation of war or major hostilities or any act of terrorism, (ii) changes in
Laws, GAAP or enforcement or interpretation thereof, (iii) changes that
generally affect the industries and markets in which the Seller operates, (iv)
changes in financial markets, general economic conditions (including prevailing
interest rates, exchange rates, commodity prices and fuel costs) or political
conditions, (v) any action taken or failed to be taken pursuant to or in
accordance with this Agreement or at the written request of, or consented to by,
Buyer, or (vi) the execution or delivery of this Agreement, the consummation of
the transactions contemplated by this Agreement or the public announcement or
other publicity with respect to any of the foregoing.

 

“Organizational Documents” means with respect to Buyer or Seller the articles or
certificate of incorporation or formation, bylaws or operating agreement or any
other charter, voting agreement or other instrument related to or affecting the
governance of Buyer or Seller currently in force.

 

“Person” means any person or entity, whether an individual, trustee,
corporation, general partnership, limited partnership, trust, unincorporated
organization, business association, firm, joint venture or Governmental
Authority.

 

“Representatives” means a Party’s officers, directors, employees, advisors or
agents.

 

“Seller’s knowledge” or “Knowledge of the Seller” means to the knowledge after
due inquiry into the subject matter of such representation, warranty or other
statement and reasonable investigation of the Seller and the current members,
managers and officers of Seller.

 

“Tax” or “Taxes” means any taxes, charges, fees, levies or other assessments,
including income, excise, use, transfer, payroll, occupancy, property, sales,
franchise, unemployment and withholding taxes, penalties and interest imposed by
the United States or any state, county, local or foreign government or
subdivision or agency thereof.

 

  - 3 -

   



 

“Transaction Documents” means this Agreement and the Ancillary Agreements.

 

1.2 Terms Defined Elsewhere in this Agreement. In addition to the defined terms
in the preamble, recitals and Section 1.1 hereof, certain other terms are
defined in the body of this Agreement and have the meanings set forth therein.

 

SECTION 2

PURCHASE OF ACQUIRED ASSETS

 

2.1 Agreement to Sell and Buy. Subject to the terms of this Agreement, at the
Closing, Seller shall sell, convey, transfer, assign and deliver to Buyer all of
Seller’s right, title and interest in and to the Acquired Assets free and clear
of all Liens; and Buyer shall purchase, acquire and accept from Seller all of
Seller’s right, title and interest in and to the Acquired Assets free and clear
of all Liens.

 

2.2 Purchase Consideration. The consideration delivered by the Buyer to affect
the sale and purchase of the Acquired Assets (the “Purchase Consideration”),
shall be the I-Venture Preferred Shares. The Purchase Consideration shall be
issued at Closing, but held in escrow by Buyer to be released immediately upon
confirmation of delivery of the Acquired Assets.

 

2.3 Assumption of Liabilities. Buyer is not assuming any of Seller’s Liabilities
in connection with the purchase of the Acquired Assets.

 

2.4 Delivery of Acquired Assets. On the Closing Date, the Seller shall deliver
the Acquired Assets FOB to the following company/location (the “Delivery
Location”):

 

Integrated Ventures, Inc.

c/o Hash Master Tech, LLC

426 South Maple St.

Graham, North Carolina 27253

 

SECTION 3

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Disclosure Schedules shall be arranged in sections corresponding to the numbered
and lettered sections and subsections contained in this Section 3, and the
disclosures in any section or subsection of the Disclosure Schedules shall
qualify other sections and subsections in this Section 3 only to the extent it
is readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections. Seller hereby represents and
warrants to Buyer that, except as set forth on the Disclosure Schedules, which
exceptions shall be deemed to be part of the representations and warranties made
hereunder, the following representations are true and complete as of the
Closing, except as otherwise indicated:

 

3.1 Organization and Authority. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
Florida. Seller has all requisite corporate power and authority (i) to execute,
deliver and perform this Agreement and the Ancillary Agreements and to
consummate the transactions contemplated hereby and thereby, and (ii) to own,
lease and operate the Acquired Assets and to carry on the Business as now being
conducted.

 

3.2 Authorization and Binding Obligations. The execution, delivery and
performance of this Agreement by Seller and each Ancillary Agreement to which
Seller is or will be a party have been duly and validly authorized by all
necessary company action of Seller. This Agreement and each Ancillary Agreement
have been (or when delivered will be) duly executed and delivered by Seller and
constitutes (or will constitute) a valid and binding agreement of Seller
enforceable against it in accordance with its terms, except as its
enforceability may be limited by Enforceability Exceptions.

 

  - 4 -

   



 

3.3 Consents. No Consents are required in order to effectuate all transactions
contemplated under the Transaction Documents.

 

3.4 Title to Assets; Condition.

 

(4.a) Seller has good and marketable title to all of the Acquired Assets, free
and clear, in each case of any Liens. Upon Closing, Seller has all power and
authority to transfer to Buyer good and marketable title to the Acquired Assets,
free and clear of all Liens,

 

(4.b) Except as set forth on Schedule 3.4 (a), all the Acquired Assets are in
good working order, condition and repair, reasonable wear and tear excepted, and
are not in need of maintenance, repairs or replacements, and all Acquired Assets
are located at the Delivery Location.

 

3.5 No Assumed Contracts. There are no Contracts which are being assumed by
Buyer in connection with its purchase of the Acquired Assets hereunder.

 

3.6 Intellectual Property.

 

(6.a) As used herein (i) “Copyrights” means works of authorship in which
copyright protection subsists, whether registered or unregistered, and pending
applications to register the same, (ii) “Patent Rights” means United States and
foreign patents, patent applications, continuations, continuations-in-part,
divisions, reissues, patent disclosures, inventions (whether patentable or not
patentable) or improvements thereto, (iii) “Trademarks” means United States,
state and foreign trademarks, service marks, logos, trade dress and trade names,
whether registered or unregistered, and pending applications to register the
foregoing, (iv) “Trade Secrets” means confidential and proprietary ideas, trade
secrets, know how, concepts, methods, processes, formulae, reports, data,
customer lists, mailing lists, business plans, marketing materials, proposals,
or other proprietary information which derives independent commercial value from
not being generally known or readily available, and (v) “Software” means any
software that Seller owns or has the right to use pursuant to any lease,
license, consent or permission and to the extent applicable, all databases,
documents source codes and object codes associated therewith.

 

(6.b) Other than Software incorporated in the Acquired Assets, there are no (i)
Patent Rights or Trademarks, or Copyrights or Software, owned by or licensed to
Seller or used by Seller in connection with the Acquired Assets, and (ii)
agreements, contracts, licenses, sublicenses, assignments and indemnities which
relate to (A) any such Software, Copyrights, Patent Rights or Trademarks, or (B)
any Trade Secrets owned or licensed by Seller and used, or contemplated for use,
in connection with the operation of the Acquired Assets.

 

3.7 Taxes. Seller has filed, or caused to be filed, with the appropriate
Governmental Authority, all required Tax returns, and Seller has paid, caused to
be paid or accrued all Taxes shown to be due and payable or claimed to be due
and payable thereon, except where the failure to file such returns or pay or
accrue such Taxes could not reasonably be expected to result in a Lien on the
Acquired Assets or in the imposition of transferee liability on Buyer for the
payment of such Taxes. Seller has no Liability material in amount for any Taxes
due and owing, and there are no proceedings pending pursuant to which Seller is
or could be made liable for any taxes, penalties, interest, or other charges,
the liability for which could extend to Buyer as transferee of the Acquired
Assets following the Closing.

 

  - 5 -

   



 

3.8 Claims and Litigation.

 

(8.a) No Actions are pending or, to Seller’s knowledge, threatened by or against
Seller relating to the Acquired Assets or the transactions contemplated by the
Transaction Documents that could to have a Material Adverse Effect;

 

(8.b) no Actions are pending or, to Seller’s knowledge, threatened by or against
Seller which could reasonably be expected to result in a Lien, other than a
Permitted Lien, against any Acquired Asset; and

 

(8.c) no Action seeks to prohibit, restrict or delay consummation of the
transactions contemplated by this Agreement or any of the conditions to
consummation of such transactions.

 

3.9 Compliance with Laws. Seller is in compliance in all material respects with
all Legal Requirements and Licenses relating to the Acquired Assets, except
where the failure to be in compliance would not have a Material Adverse Effect.

 

3.10 Environmental Matters. During or prior to the period of Seller’s ownership
or operation of any of the Acquired Assets there were no releases or threatened
releases of hazardous, toxic, radioactive or dangerous materials or other
materials regulated under Environmental Laws in, on, under or affecting any of
the Acquired Assets which would reasonably be expected to result in a Material
Adverse Effect. “Environmental Laws” means any of the regulations promulgated
for the protection of the environment or human health, under any local, state or
federal environmental statute, regulation or ordinance, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended.

 

3.11 Warranty Information. Schedule 3.11 hereto sets forth a true and correct
list of all manufacturer warranties maintained by or for the benefit of Seller
related to each of the Acquired Assets. The manufacturer warranties are in full
force and effect as of the Closing Date and Seller has made available to Buyer
true, accurate and complete copies of all such warranties as in effect on the
Closing Date.

 

3.12 Governmental Authorizations. There are no Governmental Authorizations which
are necessary for the lawful use, operation, ownership or otherwise of the
Acquired Assets.

 

3.13 Privacy and Data Protection. The Acquired Assets, such assets do not
contain any data or information that is subject to privacy and/or data
protection laws or regulations.

 

3.14 No Untrue Statements. Subject to matters set forth in the Disclosure
Schedules hereto and except to the extent the same are otherwise expressly
subject to knowledge and/or materiality qualifications, none of the information
contained in the representations and warranties of Seller set forth in this
Agreement or in any of the certificates, exhibits, schedules, lists, documents
or other instruments delivered or to be delivered by Seller contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading. Subject
to matters set forth in the Disclosure Schedules hereto and except to the extent
the same are otherwise expressly subject to knowledge and/or materiality
qualifications, all documents and other papers delivered by or on behalf of the
Seller pursuant to this Agreement or referenced in the Disclosure Schedules
hereto are accurate and complete in all material respects.

 

  - 6 -

   



 

3.15 Restricted Securities. The Seller understands that the I-Venture Preferred
Shares and underlying shares of I-Venture Common Stock have not been, and will
not be, registered under the Securities Act, by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Seller’s representations as expressed herein. The Seller understands that
the I-Venture Preferred Shares are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws, the Seller
must hold the I-Venture Preferred Shares, and the shares of I-Venture Common
Stock that such shares are convertible into, indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. The Seller acknowledges that the Buyer has no
obligation to register or qualify the I-Venture Preferred Shares, or the
I-Venture Common Stock into which it may be converted, for resale. The Seller
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the I-Venture
Preferred Shares or shares of I-Venture Common Stock as applicable, and on
requirements relating to the Buyer which are outside of the Seller’s control,
and which the Buyer is under no obligation and may not be able to satisfy.

 

3.16 No Public Market. The Seller understands that no public market now exists
for the I-Venture Preferred Shares, and that the Buyer has made no assurances
that a public market will ever exist for the I-Venture Preferred Shares.

 

3.17 Legends. The Seller understands that the I-Venture Preferred Shares and any
securities issued in respect of or exchange for such shares, may be notated with
one or all of the following legends:

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

(17.a) Any legend set forth in, or required by, the other Transaction Documents.

 

(17.b) Any legend required by the securities laws of any state to the extent
such laws are applicable to the I-Venture Preferred Shares represented by the
certificate, instrument, or book entry so legended.

 

3.18 Accredited Investor. The Seller is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

3.19 No General Solicitation. Neither the Seller, nor any of its managers,
officers, directors, employees, agents, members or partners has either directly
or indirectly, including, through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the I-Venture Preferred Shares.

 

3.20 Exculpation by Seller. The Seller acknowledges that it is not relying upon
any Person, other than the representations made by the Buyer in this Agreement,
in making its investment or decision to receive the I-Venture Preferred Shares.

 

  - 7 -

   



 

SECTION 4

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer, hereby represents and warrants to Seller as follows that as of the
Closing:

 

4.1 Capitalization of Buyer.

 

(1.a) The authorized capital stock of Buyer consists of the following: (a)
1,000,000 shares of Series A preferred stock, par value $0.001 per share, of
which 500,000 shares are issued and outstanding, (b) 500,000 shares of Series B
preferred stock, of which 314,166 shares are issued and outstanding; and (c)
40,000,000 shares of Common Stock, of which 8,964,103 shares are issued and
outstanding. Buyer shall reserve for issuance and as of Closing will have
sufficient authorized I-Venture Common Stock to deliver the I-Venture Common
Shares underlying the I-Venture Preferred Shares.

 

(1.b) The I-Venture Preferred Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the Transaction Documents,
applicable state and federal securities laws and liens or encumbrances created
by or imposed by the Buyer. Assuming the accuracy of the representations of the
Seller in Section 3 of this Agreement and subject to necessary blue sky and
federal securities law filings, the I-Venture Preferred Shares will be issued in
compliance with all applicable federal and state securities laws. The I-Venture
Common Stock issuable upon conversion of the I-Venture Preferred Shares shall be
reserved for issuance, and upon issuance in accordance with the terms of the
Buyer’s articles of incorporation, will be validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under the Transaction Documents, applicable federal and state
securities laws and liens or encumbrances created by or imposed by the Buyer.

 

4.2 Organization and Authority. Buyer is a corporation, that is duly organized,
validly existing and in good standing under the laws of Nevada. Buyer has all
requisite company power and authority to execute, deliver and perform this
Agreement and the Ancillary Agreements and to consummate the transactions
contemplated hereby and thereby.

 

4.3 Authorization and Binding Obligations. The execution, delivery and
performance of the Transaction Documents to Buyer is or will be a party have
been duly and validly authorized by all necessary corporate action. Each
Transaction Document has been (or when delivered will be) duly executed and
delivered by Buyer and constitute (or will constitute) a valid and binding
agreement of Buyer enforceable against Buyer in accordance with its terms,
except as its enforceability may be limited by Enforceability Exceptions.

 

4.4 Absence of Other Express or Implied Representations or Warranties. Except
for the representations and warranties contained in this Section 4, any
Ancillary Agreement or any certificate or instrument delivered pursuant hereto
or thereto: (a) none of Buyer or any other Person makes any express or implied
representation or warranty on behalf of Buyer, and (b) Seller acknowledges that
neither Buyer nor any other Person or Representative of Buyer makes any other
express or implied representation or warranty with respect to Buyer or with
respect to any other information provided or made available to the Seller or its
Representatives in connection with the Transactions.

 

4.5 SEC Reports/Financial Statements. The Buyer has filed all periodic reports,
schedules, forms, statements and other documents required to be filed by the
Buyer under the Securities Act of 1933 (“Securities Act”) and the Securities
Exchange Act of 1934 (“Exchange Act”) for the year preceding the Closing Date
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, as amended if
applicable, contains any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

  - 8 -

   



 

SECTION 5

COVENANTS OF THE SELLER

 

5.1 Access. In order to facilitate the resolution of any claims made against or
incurred by the Buyer prior to Closing, the Seller shall (i) retain the books
and records relating to the Acquired Assets relating to periods prior to the
Closing and which shall not otherwise have been delivered to the Buyer and (ii)
upon reasonable notice, give to Buyer and its agents reasonable access during
normal business hours to such books and records.

 

5.2 Delivery of Financial Statements. Seller acknowledges that Buyer may have to
make certain financial disclosures regarding the Acquired Assets in compliance
with Buyer’s reporting obligations with the U.S. Securities and Exchange
Commission and federal securities regulations, and Seller shall take all
commercially reasonable actions, at the joint and equal expense of the Buyer and
Seller, after the Closing to timely deliver any necessary financial statements,
and such other financial reports, requested by Buyer in connection with such
required financial disclosures. Seller does not represent and warrant that
despite its commercially reasonable efforts, it will be able to provide Buyer
with the above referenced financial statements, financial reports and/or
financial disclosures except that, notwithstanding such disclaimer, Seller
represents and warrants that it has and can provide all financial, book keeping
and accounting information regarding revenues generated by the Acquired Assets.

 

5.3 Delivery of Under-Repair Assets. The Parties acknowledge and agree that the
Acquired Assets listed on Schedule 5.3 were not in working condition on the
Closing Date (the “Under- Repair Assets”). Seller shall bring such Under-Repair
Assets online/fully functioning within 45 days following the Closing Date
without payment of any further consideration by the Buyer.

 

SECTION 6

JOINT COVENANTS

 

6.1 Further Assurances. On and after the Closing Date, the Parties will take all
appropriate and commercially reasonable actions and execute all documents,
instruments or conveyances of any kind that may be reasonably necessary or
advisable to put Buyer in possession and operating control of the Acquired
Assets and the Business, or to otherwise carry out any of the provisions hereof.

 

SECTION 7

THE CLOSING

 

7.1 The Closing. On the Closing Date and at the Closing Place, Seller shall make
such deliveries as are set forth in Section 7.2, and Buyer shall make such
deliveries as are set forth in Section 7.3. All transactions at the Closing are
deemed to have taken place simultaneously and no transaction shall be deemed to
have been completed, nor shall any document be deemed to have been delivered,
until all transactions shall have been completed and all documents, delivered.

 

  - 9 -

   



 

7.2 Deliveries by Seller to Buyer. Seller shall deliver to Buyer at or prior to
Closing:

 

(2.a) One or more, bills of sale, assignments and other appropriate instruments
of conveyance duly executed by Seller, transferring to Buyer all of the Acquired
Assets in form and substance reasonably satisfactory to Buyer;

 

(2.b) The Acquired Assets;

 

(2.c) The Ancillary Agreements, each duly executed by Seller;

 

(2.d) A copy of the resolutions of the Managers and Members of Seller approving
the transactions contemplated by this Agreement;

 

(2.e) All Books and Records;

 

(2.f) A hosting agreement containing terms agreeable to Buyer for Buyer’s
execution, executed by Hash Master Tech, LLC;

 

(2.g) A warranty agreement containing terms agreeable to Buyer for Buyer’s
execution, executed by the manufacturer of the Acquired Assets; and

 

(2.h) Such other documents reasonably requested by Buyer to give effect to the
transactions contemplated by this Agreement.

 

7.3 Deliveries by Buyer to Seller. Buyer shall deliver to Seller at or prior to
Closing:

 

(3.a) The Purchase Consideration in accordance with the provisions of Section
2.2 hereof;

 

(3.b) The Ancillary Agreements, each duly executed by Buyer;

 

(3.c) Such other documents reasonably requested by Seller to give effect to the
transactions contemplated by this Agreement.

 

SECTION 8

INDEMNIFICATION

 

8.1 Survival. The representations, warranties, covenants, indemnities and
agreements of either Party contained in this Agreement (or in any document
delivered in connection herewith) shall (i) be deemed to have been made on the
Closing Date subject to any changes in any representation or warranty that are
contemplated by this Agreement, (ii) survive the Closing, and (iii) remain
operative and in full force and effect until and including the first anniversary
of the Closing Date; except that the Seller’s obligation to indemnify the Buyer
for breaches of representations, warranties and covenants contained in the Key
Representations shall survive for the longest period allowable by applicable
statute. The applicable period of such survival and operative effect subsequent
to Closing is referred to as the “Indemnity Period.”

 

8.2 Seller’s Indemnity. During the Indemnity Period (or thereafter, solely with
respect to any claim for indemnification for which a Claim Notice has been given
prior to the expiration of the Indemnity Period), Seller shall indemnify and
hold harmless Buyer, its Affiliates and their respective directors, officers,
members, stockholders, employees and representatives (collectively the “Buyer
Indemnified Parties”) from and against any and all demands, losses, Liabilities,
Actions, assessments, damages, fines, Taxes, penalties, reasonable costs and
expenses (including reasonable expenses of investigation, and reasonable fees
and disbursements of counsel, accountants and other experts) (collectively,
“Losses”) incurred or suffered by the Buyer Indemnified Parties arising out of,
resulting from or relating to any of the following:

 

  - 10 -

   



 

(2.a) Any breach of any of the covenants, representations or warranties made by
Seller in this Agreement; or

 

(2.b) Any failure by Seller to perform any of its covenants or agreements
contained in this Agreement.

 

8.3 Buyer’s Indemnity. During the Indemnity Period (or thereafter, solely with
respect to any claim for indemnification for which a Claim Notice has been given
prior to the expiration of the Indemnity Period), Buyer shall indemnify and hold
harmless Seller, its Affiliates and their respective directors, officers,
members, stockholders, employees and representatives (collectively the “Seller
Indemnified Parties”) from and against any and all Losses incurred or suffered
by the Seller Indemnified Parties arising out of, resulting from or relating to:

 

(3.a) Any breach of any of the representations or warranties made by Buyer in
this Agreement; or

 

(3.b) Any failure by Buyer to perform any of its covenants or agreements
contained in this Agreement.

 

8.4 Limits on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement, the maximum amount of indemnifiable Losses which
may be recovered from an Indemnifying Party pursuant to Section 8.2.a, Section
8.2.a.c, Section 8.3.a or Section 8.3.c, as applicable (other than
indemnification in respect of breaches of Key Representations), shall be an
aggregate amount equal to $3,231,663; provided, however, that the maximum
aggregate amount of all indemnifiable Losses which may be recovered in respect
of breaches of the Key Representations and in respect of fraud by the Seller or
the Buyer, as applicable, shall not be capped.

 

8.5 Procedures. In the event that any Party hereto shall sustain or incur any
Losses in respect of which indemnification may be sought by such Party pursuant
to this Section 10, the Party seeking such indemnification (the “Claimant”)
shall assert a claim for indemnification by giving prompt written notice thereof
(a “Claim Notice”) which shall describe in reasonable detail the facts and
circumstances upon which the asserted claim for indemnification is based, along
with a copy of the claim or complaint, to the Party providing indemnification
(the “Indemnitor”). For purposes of this paragraph, any Claim Notice that is
sent within fifteen (15) days of the date upon which the Claimant actually
learned of such Loss shall be deemed to have been “prompt notice”; provided that
failure of the Claimant to give the Indemnitor prompt notice as provided herein
shall not relieve the Indemnitor of any of its obligations hereunder except to
the extent that the Indemnitor is materially prejudiced by such failure.

 

(5.a) Upon the receipt of such Claim Notice, the Indemnitor shall have the right
to undertake (at its own expense), by counsel or representatives of its own
choosing, the good faith defense, compromise or settlement to be undertaken on
behalf of the Claimant and shall keep the Claimant reasonably informed with
respect thereto, provided that the Indemnitor unconditionally agrees in writing
that it shall be provided indemnity to the Claimant for all Losses relating to
the claim disclosed in the Claim Notice. Indemnity for such Losses shall not be
deemed an admission of liability on the part of the Indemnitor as against any
such third party. If the Indemnitor elects to undertake such defense by its own
counsel or representatives, the Indemnitor shall give notice to the Claimant
within ten (10) Business Days of its receipt of the Claim Notice.
Notwithstanding the foregoing, the Indemnitor may not assume or control the
defense if the named parties to the action giving rise to the Claim Notice
(including any impleaded parties) include both the Indemnitor and the Claimant
and representation of both Parties by the same counsel would be inappropriate
(based on a written opinion of outside counsel) due to actual or potential
differing interests between them, in which case the Claimant shall have the
right to defend the action and to employ counsel reasonably approved by the
Indemnitor, and, to the extent the matter is determined to be subject to
indemnification hereunder, the Indemnitor shall reimburse the Claimant for all
reasonable costs associated with such defense.

 

  - 11 -

   



 

(5.b) The Claimant shall cooperate with the Indemnitor in such defense and
provide the Indemnitor with all information and assistance reasonably necessary
to permit the Indemnitor to settle and/or defend any such claim. Except as
otherwise provided in the last sentence of Section 10.4(a), the Claimant may
retain counsel (at the Claimant’s expense) to monitor or participate in the
defense of such claim, but the Indemnitor shall be entitled to control the
defense unless the Claimant unconditionally agrees in writing to relieve the
Indemnitor from liability with respect to the particular matter. The Indemnitor
shall have the right in good faith to settle or compromise any such claim,
provided that (i) at least ten (10) Business Days prior notice of such
settlement or compromise is given to the Claimant and (ii) such settlement or
compromise must not require the Claimant to take or refrain from taking any
action (provided that Claimant shall not unreasonably withhold its consent to
the terms of a mutual release with respect to such claim with the third party
making such claim), contain any admission by or on behalf of the Claimant, or
otherwise fail to hold Claimant fully harmless with respect to such claim.
Notwithstanding the foregoing, in connection with any such settlement or
compromise negotiated by the Indemnitor, no Claimant shall be required by an
Indemnitor to (i) enter into any settlement that does not include as an
unconditional term thereof the delivery by the Claimant or plaintiff to the
Claimant of a release from all liability in respect of such claim or litigation,
or (ii) enter into any settlement that attributes by its terms any
non-indemnified liability to the Claimant.

 

(5.c) If an Indemnitor fails, within ten (10) Business Days after the date of
the Claim Notice to give notice to the Claimant of such Indemnitor’s election to
assume the defense thereof, the Indemnitor shall be bound by any determination
made in such action or any compromise or settlement thereof effected by the
Claimant and shall reimburse the Claimant for all Losses (including reasonable
attorney’s fees) incurred by the Claimant; provided, however, that the Claimant
shall keep the Indemnitor advised on a timely basis of significant developments
with respect to such defense and permit the Indemnitor to participate, at its
own election and expense, at any time, in the defense thereof.

 

(5.d) Buyer’s remedy for indemnification hereunder shall first be applied to the
recovery of the I-Venture Preferred then held by the Seller.

 

SECTION 9

MISCELLANEOUS

 

9.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, electronically transmitted by
email or delivered by an overnight courier (with confirmation) to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

  - 12 -

   



 

If to Buyer, to:

 

Integrated Ventures, Inc.

73 Buck Road, Suite 2

Huntingdon Valley, PA 19006

Attention: Steve Rubakh, Chief Executive Officer

E-mail: sr@emsfindapp.com

Telephone: 215.613.1111

 

with a copy to (which shall not constitute notice or service of process):

 

K&L Gates, LLP

200 S. Biscayne Blvd., Ste. 3900

Miami, FL 33131

Attention: John D. Owens, III, Esq.

E-mail: john.owens@klgates.com

Telephone: 305.539.3300

 

If to Seller, to:

 

Secure Hosting LLC

15805 Biscayne Boulevard

Suite 211

North Miami Beach, FL 33160

Attention: Fernando Bisker, Manager

Email: fbisker@gmail.com

Telephone: __________________

 

with a copy to (which shall not constitute notice or service of process):

 

Gutierrez Bergman Boulris, PLLC

Attention: Dale S. Bergman, Esq.

Email: dale.bergman@gbbpl.com

Telephone: (305) 358-5100

 

9.2 Expenses. Except as otherwise provided in this Agreement, Seller and Buyer
shall each be liable for its own fees and expenses incurred in connection with
the negotiation, preparation, execution or performance of this Agreement and the
consummation of the transactions contemplated herein.

 

9.3 Choice of Law; Dispute Resolution. THIS AGREEMENT SHALL BE CONSTRUED,
INTERPRETED AND THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF
LAW OF SUCH STATE OR ANY OTHER STATE. Prior to initiating any claim for breach
under this Agreement, a Party (“Aggrieved Party”) shall send the Party against
whom the Aggrieved Party feels it may have a claim, a notice setting forth the
basis for such potential claim and offer to resolve the controversy via face to
face negotiations or mediation. Only if the Parties fail to resolve the dispute
in such manner after at least 30 days from the original notice may either Party
initiate a claim for arbitration. Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

 

  - 13 -

   



 

9.4 Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by any Party without the prior written consent of the
other Parties hereto. Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and assigns, and no other person shall have any right, benefit or
obligation hereunder.

 

9.5 Recitals. The initial Recitals to this Agreement, which the Parties
acknowledge are true and correct, are hereby incorporated into this Agreement by
reference.

 

9.6 Entire Agreement. This Agreement, all schedules and exhibits hereto, and all
documents and certificates to be delivered by the Parties pursuant hereto,
collectively represent the entire understanding and agreement between the
Parties hereto with respect to the subject matter of this Agreement. All
schedules and exhibits attached to this Agreement shall be deemed part of this
Agreement and are incorporated herein, where applicable, as if fully set forth
herein. This Agreement supersedes all prior negotiations, letters of intent or
other writings between the Parties and their respective representatives with
respect to the subject matter hereof and cannot be amended, supplemented, or
modified except by an agreement in writing that makes specific reference to this
Agreement or an agreement delivered pursuant hereto, as the case may be, and
which is signed by the Party against which enforcement of any such amendment,
supplement, or modification is sought.

 

9.7 Waivers of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the Parties to comply with any obligation,
representation, warranty, covenant, agreement, or condition herein may be waived
by the Party entitled to the benefits thereof only by a written instrument
signed by the Party granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, representation, warranty, covenant,
agreement, or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. Whenever this Agreement requires or
permits consent by or on behalf of any Party hereto, such consent shall be given
in writing in a manner consistent with the requirements for a waiver of
compliance as set forth in this Section.

 

9.8 Severability. In the event that any one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other such instrument and this Agreement shall be
construed in a manner that, as nearly as possible, reflects the original intent
of the Parties.

 

9.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall be an original, and all of
which counterparts together shall constitute one and the same fully executed
instrument.

 

** END OF PAGE. SIGNATURE PAGE FOLLOWS **

 

  - 14 -

   



 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the date first written above.

 

BUYER:

 

INTEGRATED VENTURES, INC.

 

SELLER:

  

SECURE HOSTING LLC

 

 

 

 

 

 

 

By:

/s/ Steve Rubakh

 

By:

/s/ Fernando Bisker

 

Name:

Steve Rubakh

 

Name:

Fernando Bisker

 

Title:

Chief Executive Officer

 

Title:

Manager

 

 

 



- 15 -



 